Citation Nr: 0705256	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-31 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.	Entitlement to a rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.	Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that the current manifestations of his 
service-connected PTSD are more severe than are represented 
by the presently assigned 50 percent disability rating.  He 
further contends that he is unable to obtain and maintain 
substantially gainful employment due to his service-connected 
disabilities and that a TDIU is thus warranted.  

First, there appear to be some differing medical opinions as 
to the severity of the veteran's service-connected PTSD and 
its affect on his ability to work.  

In December 2003, VA afforded the veteran a private medical 
examination that was performed by D.W., M.D.  However, the 
section of the examination report entitled "Mental Status 
Examination" is missing and must be obtained.  The report 
indicates that a score of 53 on the Global Assessment of 
Functioning Scale (GAF) was assigned.  

However, on April 2, 2004, when the veteran was seen by a 
mental health provider in the VA outpatient clinic, a GAF 
score of 40 was assigned.  

But, according to a June 2005 examination report prepared by 
J.S.M., M.D., a GAF score of 50 was assigned.  Dr. J.S.M. 
also said that it was more likely than not that the veteran 
would be unable to sustain functioning in a work setting, and 
that he appeared withdrawn and depressed and continued to 
have PTSD symptoms with low motivation and energy.  She said 
the accumulation of stressors over time overwhelmed the 
veteran and interfered significantly with his functioning.

GAF is a scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness.'"  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (1994) (DSM-IV)).  A GAF score is 
highly probative, as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF 
score of 41-50 denotes serious symptoms, or any serious 
impairment in social, occupational, or school functioning. 
Id.  A GAF score of 51 to 60 denotes moderate symptoms, or 
moderate difficulty in social and occupational functioning.  
Id

Here, the Board is of the opinion that further psychiatric 
examination is warranted to more accurately assess the 
current severity of the veteran's service-connected PTSD and 
reconcile the divergent GAF scores assigned to him since he 
filed his claim in July 2003.

Further, a TDIU may be assigned where the combined schedular 
rating for the service-connected disabilities is less than 
100 percent, when it is found that the service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2006). Unemployability associated with advancing 
age or intercurrent non-service-connected disability may not 
be considered in determining entitlement to a total 
compensation rating.  38 C.F.R. § 4.19 (2006).  Factors to be 
considered are the veteran's employment history and his 
educational and vocational attainment.  Ferraro v. Derwinski, 
1 Vet. App. 326, 332 (1991).

Under 38 C.F.R. § 4.16(a), if there is only one service-
connected disability, the disability shall be ratable at 60 
percent or more; if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.

The veteran's combined disability rating is 70 percent from 
February 2004.  So he meets the requisite requirement.  
However, while Dr. J.S.M. said he was unable to work, she 
also assigned a GAF score of 53, denoting only moderate 
social and occupational impairment.  Further clarification is 
warranted prior to appellate consideration of this claim.

As well, in its September 2006 statement of the case (SOC), 
the RO appears to have denied the veteran's claim for a TDIU 
on the basis that he retired at age 55 and voluntarily 
withdrew from the full-time labor market.  However, the SOC 
does not address Dr. J.S.M.'s opinion or explain if it was 
even considered by the RO. 

Second, during the veteran's December 2003 examination, he 
told Dr. D.W. that he was treated by a psychiatrist at the 
Lowell Vets Outreach Center the previous year; however, no 
effort was made to obtain those records.  The Board believes 
this should be done.

Accordingly, the case is REMANDED for the following action:

1.	The RO should request all records 
regarding the veteran's treatment at 
the Lowell Vets Outreach Center for the 
period from January 2002 to the 
present.

2.	The RO should request all VA medical 
records regarding the veteran's 
treatment for the period from April 
2004 to the present.

3.	The RO should contact Dr. D.W., 3 
Concord Avenue, Cambridge, 
Massachusetts 02138, and request a copy 
of page 5 of the December 2003 
examination report of the veteran, 
e.g., the mental status examination 
findings.  

4.	Then, the RO should arrange for the 
veteran to undergo a VA psychiatric 
examination, performed by a medical 
specialist who has not previously 
examined him, to determine the current 
severity and all manifestations of his 
service-connected post-traumatic stress 
disorder.  All indicated tests and 
studies should be completed and all 
clinical manifestations should be 
reported in detail.

a.	The examiner should indicate, with 
respect to each of the psychiatric 
symptoms identified, whether such 
symptom is a symptom of the 
veteran's service-connected PTSD.

b.	The examiner should also provide 
an opinion concerning the degree 
of social and industrial 
impairment resulting from the 
veteran's service- connected PTSD, 
including whether the disorder 
interferes with his ability to 
work, or renders him unable to 
obtain and maintain substantially 
gainful employment.

c.	To the extent possible, the 
manifestations of the service-
connected PTSD should be 
distinguished from those of any 
other mental disorder found to be 
present.

d.	The examiner is specifically 
requested to include in the 
diagnostic formulation an Axis V 
diagnosis (Global Assessment of 
Functioning Scale) consistent with 
the American Psychiatric 
Association's Diagnostic and 
Statistical Manual for Mental 
Disorders (4th. ed. revised, 1994) 
and an explanation of what the 
assigned score represents.  

e.	In rendering an opinion, the 
examiner is particularly requested 
to reconcile the divergent GAF 
scores assigned to the veteran by 
Dr. D.W. in December 2003 (GAF 
53); by a VA outpatient mental 
health provider on April 2, 2004 
(GAF 40); and by Dr. J.S.M. in 
June 2005 (GAF 50).

f.	The rationale for all opinions 
expressed should be provided.  The 
claims folder should be made 
available to the examiner for 
review prior to the examination 
and the examination report should 
indicate whether the medical 
records were reviewed.

5.	Thereafter, the RO should readjudicate 
the veteran's claims for a rating in 
excess of 50 percent for PTSD and a 
TDIU.  In the readjudication of the 
TDIU, consideration should be given as 
to whether there is sufficient evidence 
to evaluate all the service connected 
disorders.  If not, appropriate 
examinations should be undertaken. If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claims, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal since the 
March 2006 SSOC and September 2006 SOC.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
   
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



